

AMENDMENT NO. 2
TO
BURLINGTON RESOURCES INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
 
 
The Burlington Resources Inc. Compensation Plan for Non-Employee Directors (the
“Plan”) is hereby amended as follows:
 
1.    Section 1.4 of the Plan is amended, effective as of the “Effective Time”
as defined in that certain Agreement and Plan of Merger dated as of December 12,
2005 by and among Burlington Resources Inc., ConocoPhillips and Cello
Acquisition Corp. (the “Effective Time”), to read as follows:
 
“1.4  Common Stock means the common stock, par value $.01 per share, of the
Company (except as otherwise provided in Section 4.11).”
 
2.    The second sentence of Section 4.1 of the Plan is amended, effective as of
January 1, 2005, to read as follows:
 
“Subject to Section 4.10, the election shall be irrevocable and shall be made on
a form prescribed by the Compensation Committee, which shall govern the amount
deferred, the form of its payment pursuant to Section 4.6 following the
Participant’s Termination, and, except as provided in Section 4.3 and 4.4, the
investment of the Participant’s Memorandum Account for such deferral period
pending its payment.”
 
3.    Section 4.3 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“4.3  Investment of Accounts. Except as provided below, each Account shall
accrue interest on the deferred Compensation credited to such Account from the
date such Compensation is credited to the Account through the date of its
distribution (the “Interest Account”). Such interest shall be credited to the
Interest Account as of such valuation dates as shall be determined by the
Compensation Committee. The Compensation Committee shall determine, in its sole
discretion, the rate of interest to be credited periodically to the Interest
Accounts; provided, however, that in no event may the interest rate be less than
the Moody’s Long-Term Corporate Bond Yield Average (as it may be adjusted from
time to time); and, provided, further, that the Plan may not be amended to
reduce or eliminate this minimum rate of interest.
 
In lieu of investing in the Interest Account, a Participant may elect that all
or a specified percentage of his or her Compensation deferred that Plan Year be
invested in Phantom Stock (the “Company Stock Account”), in the S&P Account or
in any combination of the Interest Account, Company Stock Account and/or S&P
Account. If the Participant so elects, the Compensation Committee shall
establish a separate notional subaccount(s) for such Participant under his or
her Account, which shall be credited (i) with respect to the Company Stock
Account, with whole and fractional shares of Phantom Stock

 
 
 

--------------------------------------------------------------------------------

 

periodically as of the dates of the credits to the Company Stock Account, and
with phantom (notional) dividends with respect to the Phantom Stock, which shall
be credited as being reinvested in additional shares of Phantom Stock and
(ii) with respect to the S&P Account, with whole and fractional units in the S&P
Account periodically as of the credits to the S&P Account and with any notional
distributions on such units, which shall be credited as being reinvested in
additional units. All credits and debits to the Company Stock Account shall be
made based on the Fair Market Value per share of the Common Stock on the
applicable date. The Compensation Committee shall determine, in its sole
discretion, the valuation dates for valuing each Participant’s Account(s).”
 
4.    Section 4.4 is amended, effective as of the Effective Time, to read as
follows:
 
“4.4  Change in Investment Elections. Each Participant who has an Account under
the Plan may elect that all or a specified percentage of his or her Account
balance as of any date be reinvested in the Interest Account, Company Stock
Account and/or S&P Account in such proportions as elected by the Participant.
This election shall be in such form as the Compensation Committee shall
establish and shall comply with all requirements of Section 16(b), to the extent
applicable.”
 
5.    Section 4.6 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“4.6  Payment of Accounts. Upon a Participant’s Termination, the Company shall
pay to such Participant (or to his or her Beneficiary in case of the
Participant’s death) in cash the balance credited to his or her affected
Account(s) as follows:
 

 
(a)
a lump sum payment; or
 

 
(b)
in 60 consecutive substantially equal monthly installments; or
 

 
(c)
in 120 consecutive substantially equal monthly installments;
 

whichever form of payment has been elected by the Participant. If distributions
are to be made in substantially equal installments, the amount of each
installment payment shall be determined by dividing (i) the amount credited to
the portion of the Participant’s Account to be paid in that form determined as
of the valuation date before the applicable installment payment by (ii) the
number of installment payments (including the applicable installment) remaining
to be paid. On and after the Participant’s Termination and until the full
distribution of his or her Account(s), the Participant may invest all or a
specified portion of his or her Account(s) as of any date in the Interest
Account, Company Stock Account and/or S&P Account in such proportions as elected
by the Participant. Payment of Accounts shall commence or be made in the January
following the year in which the Participant’s Termination occurs. In the case of
distribution to a Participant in installments, payment will be made on a pro
rata basis from each of the Participant’s Accounts.”
 
6.    Section 4.7 of the Plan is amended, effective as of January 1, 2005, by
adding the following sentence at the beginning of said Section:

 
 
-2-

--------------------------------------------------------------------------------

 

“This Section 4.7 shall not apply to the portion of a Participant’s account
attributable to deferrals of Compensation after December 31, 2004.”
 
7.    Section 4 of the Plan is amended, effective as of January 1, 2005, by
adding the following new Sections 4.8, 4.9 and 4.10:
 
“4.8  Acceleration of Payments for Post-2004 Deferrals.
 
Anything in this Plan to the contrary notwithstanding, with respect to the
portion of a Participant’s Account attributable to deferrals of Compensation
after December 31, 2004, this Section 4.8 shall apply in lieu of Section 4.7.
 
Notwithstanding anything in the Plan to the contrary, the Compensation
Committee, in its sole discretion, may accelerate the payment of all or part of
the unpaid balance of a Participant’s Account(s) at the request of the
Participant upon its determination that the Participant has incurred an
unforeseeable emergency. For this purpose, the term “unforeseeable emergency”
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. A distribution may be made on account of an unforeseeable
emergency only if the amounts distributed with respect to an emergency do not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
 
4.9    Post - 2004 Deferrals. Anything in this Plan to the contrary
notwithstanding, deferrals of Compensation may continue to be made pursuant to
the terms of this Plan after December 31, 2004; provided, however, that any such
deferrals shall be subject to such rules as the Compensation Committee may
prescribe so that such deferrals meet the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations, guidelines and
transitional rules thereunder.
 
4.10    Election of Form of Payment under Transition Rules. With respect to the
portion of a Participant’s Account attributable to deferrals of Compensation
after December 31, 2004, the Compensation Committee may allow Participants to
make an election or to change their election as to the form of payment pursuant
to Section 4.6 during an election period prescribed by the Compensation
Committee to the extent permitted under transition rules prescribed by the U.S.
Treasury Department under Section 409A of the Code.”
 

 
 
-3-

--------------------------------------------------------------------------------

 

8.    Section 4 of the Plan is amended, effective as of the Effective Time, by
adding the following new Section 4.11:
 
“4.11  Conversion of Company Stock Account. At the “Effective Time” as defined
in that certain Agreement and Plan of Merger dated as of December 12, 2005 by
and among the Company, ConocoPhillips and Cello Acquisition Corp., the Phantom
Stock held in the Company Stock Account shall be converted in accordance with
said Agreement and Plan of Merger into phantom shares of common stock of
ConocoPhillips, and thereafter the term “Common Stock” for purposes of this Plan
shall mean common stock of ConocoPhillips.
 
9.    Section 5.4 of the Plan is amended, effective as of January 1, 2005, to
read as follows:
 
“5.4  Termination and Amendment. Subject to Section 5.7 and the limitation set
forth in the third sentence of Section 4.3, the Board may from time to time
amend, suspend or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board may reinstate any or all of its provisions.
Subject to Section 5.7 and the limitation set forth in the third sentence of
Section 4.3, the Management Committee may also amend the Plan; provided,
however, that it may not suspend or terminate the Plan, or substantially
increase the obligations of the Company under the Plan (provided, however, that
the addition of new notional subaccounts for investments shall not be deemed an
increase in the obligations of the Company), or expand the classification of
employees who are eligible to participate in the Plan. No amendment, suspension
or termination of the Plan may impair the right of a Participant or his or her
Beneficiary to receive the benefit accrued hereunder prior to the effective date
of such amendment, suspension or termination.”
 
10.    Section 5 of the Plan is amended, effective as of January 1, 2005, by
adding the following new Section 5.7:
 
“5.7 Compliance with Code Section 409A. With respect to any deferrals under this
Plan after December 31, 2004, it is intended that this Plan comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations, guidance and transitional rules issued thereunder, and the Plan
shall be interpreted and operated consistently with that intent. If the Plan
Administrator shall determine, following the issuance of final regulations, that
any provisions of this Plan as applicable to the portion of this Plan
attributable to deferrals after December 31, 2004, do not comply with the
requirements of Section 409A of the Code, the Plan Administrator shall amend the
Plan to the extent (and only to the extent) necessary (including retroactively)
in order to preserve compliance with said Section 409A; provided, however, that
any such amendment affecting amounts previously deferred under the Plan shall be
made in a manner that preserves the economic value of such deferred amounts to
the Participant.

 
 
-4-

--------------------------------------------------------------------------------

 

It is intended that any amounts deferred under this Plan prior to January 1,
2005 qualify under the grandfather provisions of Section 409A of the Code and
the regulations and guidance thereunder so that such deferrals (as adjusted for
earnings and losses thereon) are not subject to said Section 409A. No amendments
shall be made to this Plan that would cause the loss of such grandfather
protection.”
 
-5-

--------------------------------------------------------------------------------

 

